EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in telephonic interviews, dated 03/05/2021 with Applicant’s Attorney of the record Mr. Paul Holdaway. An e-mail with the amendment was received from Attorney of the record Mr. Paul Holdaway 03/05/2021 (attachment enclosed). 
	The claims have been amended as (Underline shows what is amended and strikethrough shows what is deleted): 

1.	(Currently Amended) A method for wireless communications, comprising:
transmitting, by a wireless device and to a user equipment (UE), an indication of one or more parameters for radio link monitoring (RLM) of one or more active beam pairs of the UE;
receiving, at the wireless device, one or more transmissions from the UE that  trigger an RLM operation for monitoring an uplink signal transmitted by the UE; 
performing, at the wireless device and based at least in part on the one or more transmissions from the UE, the RLM operation for monitoring the uplink signal transmitted by the UE with the UE for at least one of the one or more active beam pairs; and
configuring the UE or a group of UEs that includes the UE to periodically transmit one or more RSs in a plurality of directions for the RLM operation;
monitoring the one or more RSs;
determining, based at least in part on the monitoring, that the UE is to transmit the one or more RSs in a subset of the plurality of directions for the RLM operation, the subset corresponding to the one or more active beam pairs of the UE; and
receiving the one or more RSs on the subset of the plurality of directions for the RLM operation.
2.	(Original) The method of claim 1, further comprising:
re-establishing, through the RLM operation, an active downlink (DL) beam pair with the UE, an active uplink (UL) beam pair with the UE, or both.
3.	(Previously Presented) The method of claim 1, wherein:
receiving, at the wireless device, the one or more transmissions from the UE to trigger the RLM operation for monitoring the uplink signal transmitted by the UE comprises: the wireless device receiving, from the UE, one or more reference signals (RSs), wherein the RSs are configured, in accordance with an RLM trigger configuration, to indicate that the RLM operation is for re-establishing an active DL beam pair with the UE.
4.	(Original) The method of claim 3, wherein the received one or more RSs are synchronization signal (SS) blocks, the SS blocks configured by radio resource 
5.	(Previously Presented) The method of claim 1, wherein:
receiving, at the wireless device the one or more transmissions from the UE to trigger the RLM operation comprises: receiving, from the UE, one or more RSs, wherein the RSs are configured to indicate through use of an RS sequence, an RS cyclic shift, an RS resource, or combinations thereof, that the RLM operation is for re-establishing an active DL beam pair with the UE.
6.	(Previously Presented) The method of claim 1, further comprising:
the wireless device transmitting an indication of a beam monitoring configuration to the UE, wherein the beam monitoring configuration indicates that the RLM operation is able to be triggered to re-establish an active DL beam pair with the UE, an active UL beam pair with the UE, or both.
7.	(Canceled) 

8.	(Currently Amended) The method of claim 1[[7]], further comprising:
exchanging with one or more base stations a RS configuration for the UE indicating a type of RS to be transmitted by the UE or the group of UEs.
9.	(Canceled) 



10.	(Currently Amended) The method of claim 1[[7]], further comprising:
comparing the one or more RSs with a threshold to determine whether to perform the RLM operation.
11.	(Previously Presented) The method of claim 10, further comprising:
the wireless device performing, based at least in part on the comparing, additional DL beam training with the UE.
12.	(Original) The method of claim 10, further comprising:
requesting, of the UE, additional UL RSs in one or more requested directions.
13.	(Previously Presented) The method of claim 1, further comprising:
identifying that the RLM operation is to occur in accordance with a beam monitoring configuration; and
performing, based at least in part on the identifying, the RLM operation with the UE in order to establish one or more new active beam pairs with the UE, wherein transmitting the indication of the one or more parameters for RLM comprises transmitting an indication of the beam monitoring configuration to the UE.

the beam monitoring configuration indicates one or both of an UL monitoring type or a DL monitoring type.
15.	(Original) The method of claim 13, further comprising:
performing the RLM operation with the UE based at least in part on a radio link status message in order to establish one or more new UL active beam pairs with the UE.
16.	(Original) The method of claim 13, wherein:
identifying that the RLM operation is to occur comprises: determining a lack of radio frequency calibration or a DL/UL imbalance.
17.	(Previously Presented) The method of claim 13, further comprising:
transmitting the indication of the beam monitoring configuration to one or more base stations.
18.	(Original) The method of claim 13, further comprising:
monitoring one or more UL reference signals (RSs) from the UE based at least in part on the beam monitoring configuration;
determining, based at least in part on the monitoring, a set of RS beams for an UL-based RLM operation; and
transmitting an indication to the UE of the set of RS beams to be used for the UL-based RLM operation.

monitoring one or more UL reference signals (RSs) from the UE based at least in part on the beam monitoring configuration; and
performing a DL-based RLM operation based at least in part on the monitoring.
20.	(Original) The method of claim 13, further comprising:
monitoring one or more UL reference signals (RSs) from the UE based at least in part on the beam monitoring configuration; and
transmitting a request for one or more additional UL RSs based at least in part on the monitoring.
21.	(Currently Amended) A method for wireless communications, comprising:
receiving, at a user equipment (UE) and from a base station, an indication of one or more parameters for radio link monitoring (RLM) of one or more active beam pairs;
monitoring, at the UE, the one or more active beam pairs in accordance with the indication;
configuring, at the UE, one or more transmissions to trigger an RLM operation at the base station for monitoring an uplink signal transmitted by the UE based at least in part on the monitoring;
transmitting, from the UE and to the base station, the one or more transmissions; 
;
receiving, from the base station, a configuration to periodically transmit one or more RSs in a plurality of directions for the RLM operation; and
transmitting the one or more RSs on a subset of the plurality of directions.
22.	(Original) The method of claim 21, further comprising:
re-establishing, through the RLM operation, an active downlink (DL) beam pair with the base station, an active uplink (UL) beam pair with the base station, or both.
23.	(Original) The method of claim 21, wherein:
transmitting the one or more transmissions comprises: transmitting, to the base station, one or more reference signals (RSs), wherein the RSs are configured, in accordance with an RLM trigger configuration, to indicate that the RLM operation is for re-establishing an active DL beam pair with the base station.
24.	(Original) The method of claim 23, wherein the transmitted one or more RSs are synchronization signal (SS) blocks, the SS blocks configured by radio resource control (RRC), or channel state information RSs (CSI-RSs), the CSI-RSs configured by radio resource control (RRC), or a combination thereof.
25.	(Original) The method of claim 21, wherein:
transmitting the one or more transmissions comprises: transmitting, to the base station, one or more RSs, wherein the RSs are configured to indicate through use of an RS sequence, an RS cyclic shift, an RS resource, or combinations thereof, that the RLM operation is for re-establishing an active DL beam pair with the base station.

receiving an indication of a beam monitoring configuration from the base station, wherein the beam monitoring configuration indicates that the RLM operation is able to be triggered to re-establish an active DL beam pair with the base station, an active UL beam pair with the base station, or both.
27.	(Canceled) 

28.	(Currently Amended 21, further comprising:
receiving, from the base station, a request for additional UL RSs in one or more requested directions.
29.	(Currently Amended) An apparatus for wireless communications, in a system comprising:
a processor;
memory in electronic communication with the processor; and
instructions stored in the memory and executable by the processor to cause the apparatus to:
transmit, by a wireless device and to a user equipment (UE), an indication of one or more parameters for radio link monitoring (RLM) of one or more active beam pairs;

perform, at the wireless device and based at least in part on the one or more transmissions, the RLM operation for monitoring the uplink signal transmitted by the UE with the UE for at least one of the one or more active beam pairs;
configure the UE or a group of UEs that includes the UE to periodically transmit one or more RSs in a plurality of directions for the RLM operation;
monitor the one or more RSs;
determine, based at least in part on the monitoring, that the UE is to transmit the one or more RSs in a subset of the plurality of directions for the RLM operation, the subset corresponding to the one or more active beam pairs of the UE; and
receive the one or more RSs on the subset of the plurality of directions for the RLM operation.
30.	(Currently Amended) An apparatus for wireless communications, in a system comprising:
a processor;
memory in electronic communication with the processor; and
instructions stored in the memory and executable by the processor to cause the apparatus to:

monitor, at the UE, the one or more active beam pairs in accordance with the indication;
configure, at the UE, one or more transmissions to trigger an RLM operation at the base station for monitoring an uplink signal transmitted by the UE based at least in part on the monitoring;
transmit, from the UE and to the base station, the one or more transmissions; 
perform the RLM operation at the UE and with the base station for at least one of the one or more active beam pairs;
receive, from the base station, a configuration to periodically transmit one or more RSs in a plurality of directions for the RLM operation; and
transmit the one or more RSs on a subset of the plurality of directions.
31.	(Previously Presented) The method of claim 1, further comprising:
transmitting an indication of a beam monitoring configuration to the UE, wherein the beam monitoring configuration indicates a type of the RLM operation to be performed.


Reasons for Allowance
The claims 1, 21, 29 and 30 are allowed. The following is an examiner's statement of reasons for allowance:
 	None of the prior arts of record (PTO 892) individually or in combination explicitly teach or fairly suggest the each and every claimed limitation of the current invention as amended by the applicant, especially the independent claims 1, 21, 29 and 30, where, include: 
	In claims 1 and 29:
	configuring the UE or a group of UEs that includes the UE to periodically transmit one or more RSs in a plurality of directions for the RLM operation;
monitoring the one or more RSs;
determining, based at least in part on the monitoring, that the UE is to transmit the one or more RSs in a subset of the plurality of directions for the RLM operation, the subset corresponding to the one or more active beam pairs of the UE; and
receiving the one or more RSs on the subset of the plurality of directions for the RLM operation.
In claims 21 and 30:
receive, from the base station, a configuration to periodically transmit one or more RSs in a plurality of directions for the RLM operation; and
transmit the one or more RSs on a subset of the plurality of directions.


	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIZAM U AHMED whose telephone number is (571)272-9561.  The examiner can normally be reached on Mon-Fry, 7:00 AM-6:00 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on 571-272-3155.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/NIZAM U AHMED/Examiner, Art Unit 2461                                                                                                                                                                                                        
/HUY D VU/Supervisory Patent Examiner, Art Unit 2461